 345319 NLRB No. 50KENMORE MERCY HOSPITAL1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Kenmore Mercy Hospital and United Food andCommercial Workers District Union Local
One, AFL±CIO. Cases 3±CA±18976 and 3±RC±10195October 19, 1995DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn July 7, 1995, Administrative Law Judge JamesF. Morton issued the attached decision. The Respond-
ent filed exceptions and a supporting brief. The Gen-
eral Counsel filed an answering brief, and the Peti-
tioner filed an answering brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Kenmore Mercy Hospital,
Kenmore, New York, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.ITISFURTHERORDERED
that the election in Case 3±RC±10195 is set aside and that the case is severed and
remanded to the Regional Director for Region 3 to
conduct a new election whenever he deems appro-
priate.[Direction of Second Election omitted from publica-tion.]Rafael Aybar, Esq., for the General Counsel.Joseph Randazzo, Esq. (Flaherty, Cohen, Grande, Randazzo& Doren), of Buffalo, New York, for the Respondent.Gene M. J. Szuflita, Esq. (Leibowitz, Belson, Perlman andSzuflita), of New York, New York, for the Union.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The com-plaint in Case 3±CA±18976 alleges that Kenmore MercyHospital (the Respondent) has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the National
Labor Relations Act. The Respondent is alleged to have, at
meetings it held with its employees, coercively interrogated
them about the extent to which they had been contacted by
representatives of United Food and Commercial Workers
District Union Local One, AFL±CIO (the Union), and di-
rected them to report to it any ``harassment'' by the Union.
The Respondent is also alleged to have maintained, and to
have selectively enforced, work rules restricting its employ-
ees from promoting the Union. The Respondent's answer
puts those allegations in issue. Substantially the same issues
are presented for resolution with respect to objections filed
by the Union to conduct affecting the results of an election
held among the nonprofessional employees of the Respond-
ent in Case 3±RC±10195. The cases, thus, were consolidated
for hearing.I held the hearing in Rochester, New York, on April 10and 11, 1995. On the entire record, including my observation
of the demeanor of the witnesses, and after considering the
briefs filed by counsel for the General Counsel, the Union,
and the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATION
The Respondent operates a hospital and related facilities inKenmore, New York. In its operations annually, it meets the
Board's standard for asserting jurisdiction.The Union is a labor organization as defined in the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Respondent has about 1200 employees, approximately425 of whom are nonprofessional employees, the unit in-
volved in this case. On September 28, 1994 (all dates here-
after are for 1994 unless stated otherwise), the Union filed
the petition in Case 3±RC±10195 for an election among
those employees. At the election held on November 17, 220
votes were cast against the Union and 149 for the Union; the
challenged ballots were insufficient in number to affect the
results.During the preelection period, the Union distributed leaf-lets outside the Respondent's premises; the Respondent
mailed its campaign literature to employees' homes; and
some employees who referred to themselves at various times
as ``Satisfied employees of KMH'' or as ``employees for
KMH'' posted and distributed leaflets, some quite sophisti-
cated, on the Respondent's premises urging rejection of the
Union as the collective-bargaining representative of the unit
employees.B. The MeetingsA nun, Sister Mary Joel Schimscheiner, who is known asSister Joel, is chief executive officer of the Respondent. She
held eight separate meetings with its employees on Novem-
ber 9 and 10, each attended by about 100 to 150 employees.
She used a written outline to discuss the Respondent's fi-
nances and building plans and also the upcoming election.
The section of the outline dealing with the election contained
the notation, ``Do not allow anyone to harass you.'' As ofVerDate 12-JAN-9913:51 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31950apps04PsN: apps04
 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Sister Joel testified later that she had advised employees, whenshe received a complaint at any of the meetings about the Union
harassing them, that they should contact her and that she would take
the up their complaints with the Respondent's attorneys who might
refer them to the Labor Board.2I received in evidence Lackie's prehearing affidavit in order toconsider whether it is entitled to any weight in view of the fact that
he was out of state on vacation, as of the date of the hearing. Upon
reflection, I find that no weight can be attributed to it. Cf. TeamstersLocal 812 (Sound Distributing Corp.), 307 NLRB 1267, 1269 at fn.3 (1992).the dates of the meetings, she had received no complaintsthat any employee was being harassed.At each meeting, Sister Joel discussed the Respondent'soperations and then urged the employees to vote in the up-
coming election. She then asked if there were any questions.
The General Counsel called three nonprofessional employees
as witnesses who testified at what ensued at the meetings
they attended. None attended the same meeting. Their respec-
tive accounts are summarized next.Catherine Dragoo, a cleaning employee, testified as fol-lows. After discussions that took place as a result of ques-
tions by some employees about whether they could be forced
to join the Union and about other matters, a secretary asked
Sister Joel when the Union would stop coming to the homes
of employees and calling employees on the telephone. Sister
Joel responded that the Respondent had been required to give
the Union the names and addresses of the employees. She
then asked how many were contacted by the Union. Getting
no response, she asked for a show of hands. About 15 raised
their hands. On cross-examination, Dragoo related that Sister
Joel told the employees that, if they felt that they were being
harassed by the Union, they should get in touch with her.
Dragoo also testified that Sister Joel did not say that she
would refer any such complaints to the Respondent's attor-
ney for possible action by the Board.1Bella Bolt, a cook, gave the following account. At themeeting she attended, a girl behind her wanted to know what
could be done about the Union coming to her home, after
stating that the Union had come to the home of a friend. Sis-
ter Joel then asked whether anyone else has been contacted
by the Union and about half of the 150 employees present
raised their hands.General Counsel's third witness about the meetings, DanielSchanley, a utility mechanic, testified as follows. One person
at the meeting he attended stated that a friend was really
upset because she was called on by a union representative.
Sister Joel then asked if anyone else was being harassed by
the Union. When there was no response, she asked if anyone
received calls at home from the Union. About 20 people
raised their hands.The accounts given by these three witnesses were given ina candid, straightforward manner. I credit them.In Hawkins-Hawkins Co., 289 NLRB 1423 (1988), theBoard stated that the respondent there, by telling its employ-
ees to let it know if they felt harassed by the union in that
case and that it would then take care of the matter, had, in
effect, announced to them that it would take action to stop
the subjectively offensive activity without regard to whether
or not the reported activity was protected by the Act. The
Board held that that respondent thereby violated Section
8(a)(1) of the Act. As the facts in the instant case are sub-
stantially the same as those in that case, I find that the state-
ments of the Respondent's chief executive officer, instructing
employees to get in touch with her if they felt that the Union
was harassing them, interfered with, coerced, and restrained
employees in the exercise of their Section 7 rights. See also
Brunswick Electric Membership Corp., 289 NLRB 361, 421(1992). In her asking employees at several general meetings,at a location away from their regular workplace, for a show
of hands as to whether they have met with union representa-
tives, when done in the context of various acts of inter-
ference with employee Section 7 rights as found herein, the
Respondent has engaged in coercive interrogation of its em-
ployees as to the extent of their union activities. Cf.
Rossmore House, 269 NLRB 1176, 1178 fn. 20 (1984).C. Allegations About Work RulesThe Respondent has promulgated a rule that authorizes thewearing of an employee's identification badge on the em-
ployee's working apparel ``and no other tags, labels visible
to others, pin-on or clip-on buttons containing messages or
symbols or insignia shall be worn on (the Respondent's)
premises by employees.'' It is well settled that such a rule
violates Section 8(a)(1) of the Act in the absence of ``special
circumstances.'' See DeMuth Electric, Inc., 316 NLRB 935(1995), and cases cited therein. The Respondent has failed to
show that there were special circumstances justifying the
rule. It has shown that there were instances in which employ-
ees have violated the rule without their being disciplined
therefor, but that does not serve to effect a recission of the
rule. The Respondent could more directly have accomplished
that result, if it so wished, by giving its employees clear no-
tice of its recission. I thus find that, by promulgating this
rule, the Respondent has interfered with, restrained, and co-
erced its employees in the exercise of their rights under Sec-
tion 7 of the Act.The complaint also alleges that the Respondent has selec-tively and disparately enforced its rule that bars employees
from soliciting for any purpose during worktime and from
distributing literature for any purpose during worktime or in
working areas. The employees who testified in support there-
of were Bella Bolt and Gail Brosig.The uncontroverted testimony of Bella Bolt, which I cred-it, establishes that the Respondent, by Ted Rymarziak, a die-
tary supervisor, told her that she was not allowed to talk
about the Union on company time. In doing so, the Respond-
ent violated Section 8(a)(1) of the Act. See Litton MicrowaveCooking Products, 300 NLRB 324 (1990). Her account alsoestablished that George Page, the director of the dietary de-
partment, told her that employees can talk about the Union
only during breaks or outside the hospital. As the evidence
is clear that employees have talked without restriction on a
host of subjects during worktime at their workplaces, the dis-
parate restriction placed on employees by the Respondent's
director of dietary department also violated Section 8(a)(1) of
the Act. See Industrial Wire Products, 317 NLRB 190(1995).The evidence is also uncontradicted2that one of the Re-spondent's pharmacy department supervisors, Ken Lackie,
told Gail Brosig, a pharmacy assistant, that she could not
post prounion literature on a bulletin board, notwithstanding
that, at that very same time, they watched a secretary postVerDate 12-JAN-9913:51 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31950apps04PsN: apps04
 347KENMORE MERCY HOSPITAL3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''5I find no merit to the Union's contention that the rule againstemployees soliciting during worktime or distributing literature during
worktime or in working areas is per se unlawful as its arguments
in support of that contention are based on other considerations. Any
exception to this finding or to my recommendations above about the
disposition of Objections 1, 2, or 3 are to be filed in conjunction
with exceptions to the recommended Order pertaining to the unfair
labor practices found above. In that regard, see Sec. 102.69 and Sec.102.46 of the Board's Rules and Regulations.antiunion literature on that board. This disparate treatment bythe Respondent further interfered, coerced and restrained em-
ployees in the exercise of their rights under Section 7 of the
Act.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization as defined in Section2(5) of the Act.3. The Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by having
coercively polled its employees about whether they were
contacted by the Union, by having told them to report to it
any instance in which the Union harassed them, by restrict-
ing employees from distributing or posting literature on its
premises that supported the Union while permitting other
employees to post and distribute literature opposing the
Union, by prohibiting employees from engaging in conversa-
tions about the Union while allowing them to converse about
other matters, and by maintaining a rule against the wearing
of union buttons or the like while at work when there are
no special circumstances justifying the rule.4. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Kenmore Mercy Hospital, Kenmore, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Coercively interrogating its employees about their sup-port of United Food and Commercial Workers District Union
Local One, AFL±CIO (the Union), telling them to report any
alleged harassment by the Union, warning them not to talk
about the Union, prohibiting any employee from posting or
distributing literature in favor of the Union while allowing
other employees to circulate antiunion literature, and main-
taining a rule barring employees from wearing buttons, pins,
or like insignia containing messages about the Union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facilities in Kenmore, New York, copies ofthe attached notice marked ``Appendix.''4Copies of the no-tice, on forms provided by the Regional Director for Region
3, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.The ObjectionsThe Union had filed Objections 1, 2, and 3 to the conductof the election referred to above, alleging that the Respond-
ent had interfered with the right of its employees to choose
freely whether they wished to be represented by the Union
for purposes of collective bargaining by having engaged in
essentially the same conduct found above to be unfair labor
practices. In view of the nature of these unfair labor prac-tices, it is appropriate to apply the Board's usual policy of
directing a new election in the unit involved in this case. In
that regard, see Bon Marche, 308 NLRB 184, 186 (1992). Itherefore recommend that the Board sever Case 3±RC±10195
from Case 3±CA±18976, that it set aside the election con-
ducted in Case 3±RC±10195, and that it direct that a new
election be held.5APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
coercively question you as to whether youhave been contacted by representatives of United Food and
Commercial Workers District Union Local One, AFL±CIO
(the Union).WEWILLNOT
direct you to report to us any alleged har-assment by the Union.VerDate 12-JAN-9913:51 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31950apps04PsN: apps04
 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
prohibit you from talking about the Unionwhile at work as we do not prohibit you from discussing
other subjects.WEWILLNOT
reject any request by an employee to postor distribute, on our premises, literature in favor of the Union
as we have allowed the posting and distribution of antiunion
literature.WEWILLNOT
give any effect to our rule that prohibitsyou from wearing pins, buttons, or other such insignia thatcarry messages about your rights, noted above, under theAct.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.KENMOREMERCYHOSPITALVerDate 12-JAN-9913:51 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31950apps04PsN: apps04
